United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Denver, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1481
Issued: September 29, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 30, 2015 appellant filed a timely appeal from a June 12, 2015 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days has elapsed
from the issuance of OWCP’s most recent merit decision on December 15, 2014 to the filing of
this appeal, pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for an oral hearing as
untimely.
On appeal, appellant argues the merits of his case.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On October 16, 2014 appellant, a 63-year-old lead sales and services associate, filed a
traumatic injury claim (Form CA-1) alleging that he sustained a right shoulder strain on
September 15, 2014 when he hit his shoulder on a door jam between the vestibule and workroom
floor.
By decision dated December 15, 2014, OWCP denied appellant’s claim finding that he
failed to establish fact of injury as the medical evidence failed to establish a diagnosis causally
related to the employment incident.
In an appeal request form dated and postmarked March 27, 2015, and received by
OWCP’s Branch of Hearings and Review on March 31, 2015, appellant requested a telephonic
oral hearing before an OWCP hearing representative.
By decision dated June 12, 2015, OWCP denied the request for an oral hearing, finding
that appellant’s request was untimely because it was not made within 30 days of its
December 15, 2014 decision. OWCP exercised its discretion and determined that the relevant
issue of the case could be addressed by requesting reconsideration and by offering evidence not
previously considered by OWCP.
LEGAL PRECEDENT
Section 8124(b)(1) of FECA provides: “Before review under section 8128(a) of this title
[relating to reconsideration], a claimant for compensation not satisfied with a decision of the
Secretary under subsection (a) of this section is entitled, on request made within 30 days after the
date of the issuance of the decision, to a hearing on [his] claim before a representative of the
Secretary.”2
Section 10.615 of Title 20 of the Code of Federal Regulations provide: “A hearing is a
review of an adverse decision by a hearing representative. Initially, the claimant can choose
between two formats: An oral hearing or a review of the written record.”3 The hearing request
must be sent within 30 days (as determined by postmark or other carrier’s date marking) of the
date of the decision for which a hearing is sought.4 OWCP has discretion, however, to grant or
deny a request that is made after this 30-day period.5 In such a case, it will determine whether to
grant a discretionary hearing and, if not, will so advise the claimant with reasons.6

2

5 U.S.C. § 8124(b)(1).

3

20 C.F.R. § 10.615.

4

Id. at § 10.616.

5

See G.W., Docket No. 10-782 (issued April 23, 2010). See also Herbert C. Holley, 33 ECAB 140 (1981).

6

Id. See also Rudolph Bermann, 26 ECAB 354 (1975).

2

ANALYSIS
Appellant had 30 calendar days from OWCP’s December 15, 2014 decision, or until
January 14, 2015, to request an oral hearing. He filed a request for an oral hearing postmarked
March 27, 2015, which was more than 30 days after OWCP issued its December 15, 2014
decision. Section 8124(b)(1) sets an unequivocal time limitation for requesting a hearing.7
Because the hearing request was not timely filed, appellant was not entitled to an oral hearing as
a matter of right under section 8124(b)(1) of FECA.
OWCP retains discretion to grant an oral hearing, even if the request is untimely. In this
case, it denied appellant’s request because it determined that he could equally well address any
issues in his case by requesting reconsideration.
On appeal appellant argues the merits of his case. The Board noted above that it only has
jurisdiction over OWCP’s June 12, 2015 nonmerit decision which denied his request for an oral
hearing and therefore is precluded from conducting a merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for an oral hearing as
untimely.

7

See William F. Osborne, 46 ECAB 198 (1994).

3

ORDER
IT IS HEREBY ORDERED THAT the June 12, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 29, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

